Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 1 of 10 PAGEID #: 316



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

SCHMITT, et al.,

                                     Plaintiffs,

v.                                                          CASE NO.2:18-cv-966

                                                            Judge Edmund Sargus, Jr.

                                                            Magistrate Judge Elizabeth Deavers

LAROSE,1 et al.,

                              Defendants.
____________________________________________________/

                     PLAINTIFFS' OPPOSITION TO DEFENDANTS'
                        MOTION FOR STAY UNDER RULE 62

                                      INTRODUCTION

       This is a prospective action (both facially and as-applied) under 42 U.S.C. § 1983 and the

First and Fourteenth Amendments to the United States Constitution. Plaintiffs on August 28,

2018, see Verified Complaint, Doc. No.1, challenged Ohio's "gatekeeper mechanism" for ballot

initiatives as an unconstitutional prior restraint. See Opinion and Order, R. 22, at PAGEID # 162

(describing Ohio's procedure codified in O.R.C. § 3501.11(K)(2), O.R.C. § 3501.38(M)(1)(a),

and O.R.C. § 3501.39(A), as its "gatekeeper mechanism").

       Ohio's   gatekeeper mechanism for initiatives, Plaintiffs claimed, imposes an

impermissible prior restraint on speech because it vests discretion in local election officials to

select initiatives for ballots without providing timely and meaningful judicial review. See, e.g.,



1
 Pursuant to Federal Rule of Civil Procedure 25(d), Frank LaRose, who assumed office as
Ohio's Secretary of State in place of Jon Husted on or about January 12, 2019, is automatically
substituted as Defendant in this official capacity action.
                                                   1
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 2 of 10 PAGEID #: 317



Freedman v. Maryland, 380 U.S. 51, 58-59 (1965) (holding that prior restraint on speech must

incorporate procedural safeguards to satisfy First Amendment and due process).

       On September 19, 2018, following oral argument, this Court granted to Plaintiffs

temporary relief and directed Defendants to restore Plaintiffs' initiatives to two local Ohio ballots

in Windham and Garrettsville. Schmitt v. Husted, 341 F. Supp.3d 784, 792-93 (S.D. Ohio 2018);

Order, Doc. No. 22, at PAGEID # 170. The Court explained:

       the Court finds no legitimate state interests in preventing an adequate legal remedy for
       petitioners denied ballot access by a board of elections. While the availability of
       mandamus relief is essentially a judicially imposed remedy when the law does not
       otherwise provide one, the high burden on petitioners to prove entitlement to an
       extraordinary remedy is no substitute for de novo review of the denial of a First
       Amendment right. For those reasons, the Court finds that Plaintiffs' have a high
       likelihood of success on the merits.

341 F. Supp.3d at 791; Order, Doc. No. 22, at PAGEID # 168. Consequently, the Court

concluded:

       Ohio's regulatory scheme unreasonably infringes on Plaintiffs' First Amendment rights by
       allowing an executive board to determine disputed legal and even constitutional issues,
       thereby potentially blocking initiatives from the ballot, and then denying rejected
       petitioners a right to review. No legitimate state interest is protected by a lack of
       appellate review. Similarly, Ohio voters are unlikely to suffer cognizable harm from
       Plaintiffs' access to the ballot.

341 F. Supp.3d at 792; Order, Doc. No. 22, at PAGEID # 169 (citation omitted).

       On October 3, 2018, the Court extended its temporary restraining order another fourteen

days until October 16, 2018. See Order, Doc. No. 26. Following a phone conference with

counsel, and with the parties' consent, the Court on October 4, 2018 converted that temporary

restraining order into a preliminary injunction, set to expire on November 7, 2018 (the day after

the elections in Garrettsville and Windham). See Order, Doc. No. 28. The Court also, at

Defendants' request, directed the parties to re-brief the case and appear for oral argument to

address Plaintiffs' continuing claim to forward-looking relief. See id.


                                                 2
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 3 of 10 PAGEID #: 318



       On February 11, 2019, following oral argument, the Court converted its prior temporary

and preliminary orders into permanent relief. The Court stated that it "REINSTATES and

CONVERTS to permanent injunction the preliminary injunctive relief granted in its Opinion

and Order issued on September 19, 2018." Schmitt v. Husted, 2019 WL 517666, *5 (S.D. Ohio

2019); Opinion and Order, Doc. No. 37, at PAGEID # 293. The Court granted to Plaintiffs the

permanent injunctive relief they requested, that is, "a permanent injunction under 42 U.S.C. §

1983 prohibiting Defendants from enforcing or acting under O.R.C. § 3501.11(K), O.R.C. §

3501.38(M)(1)(a), and O.R.C. § 3501.39(A), separately and/or collectively, as authoritatively

construed by the Ohio Supreme Court to authorize local elections boards to act as 'gatekeepers'

of initiatives." Verified Complaint, Doc. No. 1, at PAGEID # 16 ¶ D.

       In reinstating and converting its prior preliminary Orders into a permanent injunction, the

Court on February 11, 2019 explained:

       the Court finds no legitimate state interests in withholding an adequate legal remedy for
       petitioners denied ballot access by a board of elections. “Although a state has a wide
       scope in regulating the franchise, it is not permitted to adopt any standard it desires, but it
       is limited by the strictures of the federal and state constitutions....” Given the availability
       of mandamus relief is extraordinary and only exercised when the law does not otherwise
       provide an adequate remedy, the high burden on petitioners to prove entitlement to an
       extraordinary remedy is no substitute for de novo review of the denial of a
       constitutionally protected liberty interest. Therefore, the Court finds Plaintiffs prevail on
       their constitutional challenge to Ohio’s ballot initiative process.

Id.; Opinion and Order, Doc. No. 37, at PAGEID # 292 (emphasis added).

       Defendants on February 25, 2019 moved for reconsideration and clarification of the

Court's February 11, 2019 Opinion and Order. See Defendants' Motion for Reconsideration,

Doc. No. 39. Plaintiffs opposed that Motion on March 11, 2019. See Plaintiffs' Opposition to

Motion, Doc. No. 40. The following day, on March 12, 2019, Defendants lodged their Notice of

Appeal, see Doc. No. 41, and filed the instant motion to stay the Court's permanent injunction.



                                                  3
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 4 of 10 PAGEID #: 319



See Defendants' Motion for Stay, Doc. No. 42. Plaintiffs OPPOSE that Motion for the reasons

that follow.

                                            ARGUMENT

        Rule 62 of the Federal Rules of Civil Procedure authorizes a District Court to stay its

final judgment awarding injunctive relief during the pendency of an appeal. Whether to do so is

left to the discretion of the District Court and is largely a function of four factors:

        (1) whether the stay applicant has made a strong showing that he is likely to succeed on
        the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether
        issuance of the stay will substantially injure the other parties interested in the proceeding;
        and (4) where the public interest lies.

Hilton v. Braunskill, 481 U.S. 770, 776 (1987).

        As noted by one well-respected treatise, "[t]here is, of course, considerable reluctance in

granting an injunction pending appeal when to do so, in effect, is to give the appellant the

ultimate relief being sought. Thus, to succeed in obtaining an injunction in these circumstances,

the appellant will be required to show a great likelihood that he will prevail when the case finally

comes to be heard on the merits and that a denial of interim relief will result in irreparable

injury." 11 CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE & PROCEDURE § 2904 (2012)

(emphasis added and footnotes omitted).

        This Court in Dugas v. Wittrup, 2015 WL 3823264, *1 (S.D. Ohio 2015), observed that

"[t]he party seeking a stay of proceedings bears the burden of establishing the 'pressing need

for delay' and 'that neither the other party nor the public will suffer harm from entry of the

order.'” (Emphasis added) (quoting Ohio Envtl. Council v. United States District Court, Southern

District of Ohio, Eastern Division, 565 F.2d 393, 396 (6th Cir.1977)). The Court “'must tread

carefully in granting a stay of proceedings, since a party has a right to a determination of its




                                                   4
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 5 of 10 PAGEID #: 320



rights and liabilities without undue delay.'” Id. at *2 (quoting Ohio Envtl. Council, 565 F.2d at

396).

        In United States v. Prather, 2003 WL 23770599, *1 (S.D. Ohio), this Court added that

"[i]n order for the Court to adequately consider these factors, the movant must address each

factor, regardless of its relative strength, providing specific facts and affidavits supporting

assertions that these factors exist.” (Citation omitted and emphasis added). The burden is

therefore not only on Defendants here to demonstrate a "pressing need" for a stay pending

appeal, a "great likelihood" of success on appeal, irreparable injury, and little potential harm to

the successful Plaintiffs and/or public, but also to "provide specific facts and affidavits"

supporting its assertions. They have not done so.

I.      Defendants Have Proved No "Pressing Need" for a Stay Pending Appeal.

        Defendants waited 28 days following the entry of this Court's final judgment to seek their

stay. Delay of this length strongly suggests that there is no "pressing need" for delay or a stay.

Defendants have offered no supporting facts or affidavits to demonstrate why or how their need

for a stay has after 28 days become pressing.

        Defendants' lone claim of potential harm is that the Court's injunction will somehow

interfere with local elections boards' authority to "verify and count signatures on petitions, decide

protests, and verify nominating petitions." Defendants' Motion for Stay, Doc. No. 42 at PAGEID

# 309. This obviously is not true, as neither Plaintiffs' challenge nor the Court's injunction has

anything to do with verifying/counting signatures and/or reviewing nominating petitions. The

Court made clear in its February 11, 2018 Opinion and Order:

        As the Court mentioned during oral argument, the Boards of Elections in Ohio make
        many decisions that permit or deny ballot access to candidates and petitioners. The issues
        in this case do not involve whether the Boards of Elections may exercise such powers.
        The Court assumes that the Boards of Elections may exercise such powers as given by


                                                  5
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 6 of 10 PAGEID #: 321



       the Ohio General Assembly. The sole issue in this case is whether a constitutionally
       adequate review is available to a party deprived of ballot access by a Board of Elections.

Schmitt v. Husted, 2019 WL 517666, *5 n.4 (S.D. Ohio 2019); Opinion and Order, Doc. No. 37

at PAGEID # 292-93 n.4.

       In contrast to Defendants' lack of proof, Plaintiffs have submitted affidavits (along with

their Verified Complaint) alleging that they intend to continue to circulate petitions for initiatives

during the 2019 electoral cycle. See Declaration of Plaintiff-Schmitt, Doc. No. 32-1; Declaration

of Plaintiff-Thompson, Doc. No. 32-2. Circulators across Ohio -- in the absence of the Court's

injunction -- will be unconstitutionally forced to submit their initiatives for executive review

under Ohio's gatekeeper mechanism as early as the May 7, 2019 election. Circulators and those

who wish to offer support by signing their initiatives will suffer irreparable harm should the

Court's injunction be lifted.

       Ohio's voters will also suffer should the Court stay its injunction. Without the injunction,

voters risk forfeiting the opportunity to vote for or against otherwise proper (and popular)

initiatives. Following this Court's temporary restraining order, for example, Plaintiffs' initiatives

in Windham and Garrettsville were restored to those respective ballots and received tremendous

support in the voting booth. Windham's initiative passed by a vote of 237 to 206; Garrettsville's

initiative narrowly failed by a vote of 515 to 471.2 In the absence of this Court's preliminary

relief, voters in those communities would have forfeited their First and Fourteenth Amendment

rights. As this Court observed in granting relief before the election, "the public is unlikely to

suffer significant harm from the injunctive relief that Plaintiffs seek." Opinion and Order, R.22,




2
 See Portage County General Election, Nov. 6, 2018, Summary Report,
(https://www.co.portage.oh.us/sites/portagecountyoh/files/uploads/final_unofficial_results.pdf)
(last visited Nov. 7, 2018).
                                                  6
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 7 of 10 PAGEID #: 322



at PAGEID # 170. Defendants, in contrast, have submitted no evidence suggesting that the

presence of those initiatives caused any local inconvenience, let alone irreparable harm.

II.    Defendants Have Failed to Show a "Great Likelihood" of Success on Appeal.

       Defendants argue that they are certain to win on appeal. While their argument is not

crystal clear, it appears Defendants believe the Court's reliance on the Fourteenth Amendment's

Due Process Clause to support its injunction, as well as the First Amendment, somehow confuses

or diminishes the Court's rationale. "Plaintiffs pled, briefed, and argued that the challenged laws

deprived them of their First Amendment rights. But Plaintiffs have failed to demonstrate that

they have a protected liberty interest in placing their initiative on the ballot and there does not

appear to be any authority supporting that contention." Defendants' Motion for Stay, Doc. No.

42 at PAGEID # 311.

        Defendants' charge falters out of the starting gate. As the Court explained in its initial

order temporarily restraining Defendants' enforcement of Ohio's gatekeeper mechanism and

again later in its Opinion and Order awarding permanent injunctive relief to Plaintiffs on

February 11, 2019, Ohio's gatekeeper mechanism violates both the First Amendment and the

Fourteenth Amendment.

       The First Amendment's speech protections have (since 1937) been recognized as

"implicit" in the meaning of Fourteenth Amendment "liberty." See Palko v. Connecticut, 302

U.S. 319, 323 (1937). Free speech is necessarily a protected liberty interest. It is, as such, due

both substantive First Amendment and procedural Fourteenth Amendment protections. The

Court's discussion of the Fourteenth Amendment's Due Process Clause as one of the anchors to

its decision is perfectly proper and correct.

       The Supreme Court's many prior restraint precedents make clear the connection between

the First and Fourteenth Amendments in the context of free speech. They firmly establish that
                                                  7
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 8 of 10 PAGEID #: 323



the procedural safeguards grounded in the Fourteenth Amendment's Due Process Clause have

been grafted onto the First Amendment's prior restraints jurisprudence. The Court in Board of

Regents v. Roth, 408 U.S. 564, 575 n.14 (1972), explained this in the context of a lengthy

discussion on the meaning of Fourteenth Amendment procedural due process:

         When a State would directly impinge upon interests in free speech or free press, this
         Court has on occasion held that opportunity for a fair adversary hearing must precede the
         action, whether or not the speech or press interest is clearly protected under substantive
         First Amendment standards. Thus, we have required fair notice and opportunity for an
         adversary hearing before an injunction is issued against the holding of rallies and public
         meetings. Carroll v. President and Commissioners of Princess Anne, 393 U.S. 175
         (1969). Similarly, we have indicated the necessity of procedural safeguards before a State
         makes a large-scale seizure of a person's allegedly obscene books, magazines, and so
         forth. A Quantity of Books v. Kansas, 378 U.S. 205 (1964); Bantum Books v. Sullivan,
         372 U.S. 58 (1961). See Freedman v. Maryland, 380 U.S. 51 (1965). See generally
         Monaghan, First Amendment ‘Due Process', 83 Harv. L. Rev. 518 (1970).

         All of the cases cited as examples by the Supreme Court in Roth involved prior restraints

on speech. They prove that the First Amendment's doctrine against prior restraints incorporates

not only substantive First Amendment norms, but also Fourteenth Amendment procedural due

process protections. In Freedman v. Maryland, 380 U.S. 51, 58 (1965), for example, the

Supreme Court explained its holding in both First Amendment and Fourteenth Amendment

terms:

         we hold that a noncriminal process which requires the prior submission of a film to a
         censor avoids constitutional infirmity only if it takes place under procedural safeguards
         designed to obviate the dangers of a censorship system. First, the burden of proving that
         the film is unprotected expression must rest on the censor. As we said in Speiser v.
         Randall, 357 U.S. 513, 526, "Where the transcendent value of speech is
         involved, due process certainly requires * * * that the State bear the burden of persuasion
         ….

(Emphasis added). 3



3
 In his seminal and influential work on the First Amendment's procedural protections, Professor
Monaghan observed:

                                                  8
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 9 of 10 PAGEID #: 324



          The First Amendment, Freedman v. Maryland's procedural safeguards, and Ohio's lack

thereof, were the focal points of Plaintiffs' case. The Court correctly ruled that Ohio's faulty

procedures violated the First and Fourteenth Amendments.4 The Court correctly enjoined

enforcement of Ohio's gatekeeper mechanism. Defendants have little likelihood of success on

appeal.

                                           CONCLUSION


          Defendants' Motion for Stay should be DENIED.


                                                       Respectfully submitted,

                                                       s/Mark R. Brown
                                                       Mark R. Brown, Trial Counsel
                                                       Ohio Registration No. 81941
                                                       303 East Broad Street
                                                       Columbus, OH 43215
                                                       (614) 236-6590
                                                       (614) 236-6956 (fax)
                                                       mbrown@law.capital.edu



          wherever first amendment claims are involved, sensitive procedural devices are necessary
          to insure that the Court is called upon to balance competing interests of state and citizen
          only when the judgment that conduct should be punished has been made in a setting
          which is designed to discriminate between protected and unprotected activity. The
          government, in other words, may regulate certain types of activity, but it must make sure,
          via proper procedural safeguards, that protected speech is not the loser.

Henry Paul Monaghan, First Amendment ‘Due Process', 83 Harv. L. Rev. 518, 519-20 (1970)
(footnotes omitted and emphasis added). The First Amendment's protection of speech and
procedural due process have forever since gone hand in hand.
4
  Defendants belatedly suggest that another mechanism in Ohio, that used for administrative
review, might be available instead of mandamus. See Defendants' Motion for Stay, Doc. No. 42
at PAGEID # 312 n.1. That suggestion is incorrect. As the court in State ex rel. Robinson-Bond
v. Champaign County Board of Elections, 2011 WL 5925322 (Ohio Ct. App. 2011), observed,
Chapter 2506's administrative appeal mechanism does not supply an adequate substitute for
mandamus in the context of elections. It cannot replace mandamus for election reviews because
it takes too long. Even if it included de novo review, its delay would cause it to fail the First and
Fourteenth Amendments' procedural safeguards.
                                                   9
Case: 2:18-cv-00966-EAS-EPD Doc #: 43 Filed: 03/14/19 Page: 10 of 10 PAGEID #: 325



                                                         Mark G. Kafantaris
                                                         Ohio Registration No. 80392
                                                         625 City Park Avenue
                                                         Columbus, Ohio 43206
                                                         (614) 223-1444
                                                         (614) 300-5123(fax)
                                                         mark@kafantaris.com




                                 CERTIFICATE OF SERVICE

       I certify that this Motion was filed using the Court's electronic filing system and thereby

will be served on all parties to this proceeding.



                                                         s/Mark R. Brown
                                                         Mark R. Brown




                                                    10
